Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an RCE received on 02/01/2022.

3. 	In the remarks received 02/01/2022 applicant’s acknowledges the 35 U.S.C 112(f) Interpretation without conceding their propriety. Thus, the 35 U.S.C 112 (f) claim interpretation of claims 1-13 is maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a location module to determine…” in claim 1.
“an identity module to determine…” in claim 1.
“an itinerary module to determine…” in claim 1.
“a control module to determine…” in claim 1.
“a communication device to communicate…” in claim 10.
“a job distribution module to receive…” in claim 10.
“a communications device to communicate…” in claims 11 and 15

7.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claim 1: “a location module” corresponds to “a location module 162 accessed or installed from a variety of memories or processor-readable media”. ‘A fulfilment service system (e.g., a fulfilment service including location module 162,identity module 163, itinerary module 164, control module 165, pause timer 166 and job distribution module 180) can be accessed or installed at computing device 300 from a variety of memories or processor-readable media. For example, computing device 300 can access a remote processor-readable medium via communications interface 320 and the fulfilment service system at that processor-readable medium. As a specific example, computing device300 can be a client that accesses operating system 340 and the fulfilment service system during a boot sequence. (See Applicant’s Drawing, Fig. 2, location module 162 and Applicant’s Specification, Page 8).


(b)       Claim 1: “an identity module” corresponds to “an identity module 163 accessed or installed from a variety of memories or processor-readable media”. ‘A fulfilment service system (e.g., a fulfilment service including location module (See Applicant’s Drawing, Fig. 2, identity module 163 and Applicant’s Specification, Page 8).

(c)       Claim 1: “an itinerary module” corresponds to “an itinerary module 164 accessed or installed from a variety of memories or processor-readable media”. ‘A fulfilment service system (e.g., a fulfilment service including location module 162,identity module 163, itinerary module 164, control module 165, pause timer 166 and job distribution module 180) can be accessed or installed at computing device 300 from a variety of memories or processor-readable media. For example, computing device 300 can access a remote processor-readable medium via communications interface 320 and the fulfilment service system at that processor-readable medium. As a specific example, computing device300 can be a client that accesses operating system 340 and the fulfilment service system during a boot sequence. (See Applicant’s Drawing, Fig. 2, itinerary module 164 and Applicant’s Specification, Page 8).

(d)       Claim 1: “a control module” corresponds to “a control module 165 accessed or installed from a variety of memories or processor-readable media”. (See Applicant’s Drawing, Fig. 2, control module 165 and Applicant’s Specification, Page 8).

(e)       Claim 10: “a communication device” corresponds to “communication device 190”. ‘Communication devices 190 and 200 are paired with the fulfilment service devices 120 and 130. That is, communication device 190 is paired with fulfilment service device 120 and communication device 200 is paired with fulfilment service device 130. The communication devices 190 and 200 operate to establish a communications link with an authentication token 210. Thus, when the authentication token 210 is within communications range of one of the communications devices 190 or 200, a communication link is established and data can be read from the authentication token 210. (See Applicant’s Drawing, Fig. 2, communications device 190 and Applicant’s Specification, Page 4).

(f)       Claim 10: “a job distribution module” corresponds to “a job distribution module 180 accessed or installed from a variety of memories or processor-readable media”. ‘A fulfilment service system (e.g., a fulfilment service including location module 162,identity module 163, itinerary module 164, control module 165, pause timer 166 and job distribution module 180) can be accessed or installed at computing device 300 from a variety of memories or processor-readable media. For example, computing device 300 can access a remote processor-readable medium via communications interface 320 and the fulfilment service system at that processor-readable medium. As a specific example, computing device300 can be a client that accesses operating system 340 and the fulfilment service system during a boot sequence. (See Applicant’s Drawing, Fig. 2, job distribution module 180 and Applicant’s Specification, Page 8).

(g)       Claims 11 and 15: “a communications device” corresponds to “communications device 200”. ‘Communication devices 190 and 200 are paired with the fulfilment service devices 120 and 130. That is, communication device 190 is paired with fulfilment service device 120 and communication device 200 is paired with fulfilment service device 130. The communication devices 190 and 200 operate to establish a communications link with an authentication token 210. Thus, when the authentication token 210 is within communications range of one of the communications devices 190 or 200, a communication link is established and data can be read from the authentication token 210. (See Applicant’s Drawing, Fig. 2, communications device 200 and Applicant’s Specification, Page 4).



9.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Examiner’s Statement of Reasons for Allowance
10.       Claims 1-15 are allowed.

11.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claims 1 and similar claim 14, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claims 1 and 14.  

In the primary prior art of record; Bisignani (US PAT. No. 9,424,333BA1) teaches in Col. 20 lines 50-61, Col. 59 lines 64-67-Col. 60 lines 1-7; and Col. 60 lines 35-47 the client computer 116 may host a JAVA virtual machine and may receive and execute one 

	Additionally, the secondary prior art of Miliefsky (US PG. Pub. 2010/0043066 A1) teaches in Sect. [0014], a computer-based network and including NAC policies for determining whether the attempt to gain access is occurring from an allowed physical location or on an allowed network asset; authenticating a token associated with a particular user or a particular network asset; and determining whether the attempt to gain access is directed towards a selected network asset.

(US PG. Pub. 2013/0117400 A1) teaches in Sect. [0129], [0840], The digital signature for the contents is a unique part for every application, the encryption is performed with a public key of a receiver.  If there is no authentication certificate of the receiver, or the receiver is an internal receiver, only the encryption of the receiving entity may be selected.  Further, during the message sending, the message is sent to the distribution messaging server together with the authentication information on the message.  In this case, the distribution messaging server mainly uses authenticate information to authenticate the client.  Further, the distribution messaging server adopts various authenticating methods such as IP/PW based authentication, token information based authentication by SSO (single sign on) in addition to the authentication certificate based digital signature in order to authenticate the distribution client… In order to qualify the user account managed by the distribution massaging server system as a certified electronic mailing address included in the electronic document distribution, the distribution messaging server system needs to satisfy certification requirements in order to have a reliable user account (the requirements will be defined by separate evaluation guideline and currently, it is recognized that only third party storing institution satisfies the certification requirements.

	In particular, the closest applied reference of Bisignani fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Also, the secondary and third prior arts of Miliefsky and An does not remedy the deficiencies of the claim limitations as required by claim 1 and similar claim 14 as follows:
a receiver to receive a document file, the document file comprising job data and policy data, the job data comprising data defining an item to be produced by a fulfilment service device; a location module to determine if physical location information associated with an authentication token carried by a user satisfies a location policy defined in the policy data; an identity module to determine if identity information associated with the authentication token satisfies an identity policy defined in the policy data; an itinerary module to determine if itinerary information associated with the authentication token indicates that the item is to be produced by the fulfilment service device prior to occurrence of an event contained in a calendar of the user, thereby satisfying an itinerary policy defined in the policy data; a control module to issue a job-proceed instruction responsive to receipt of an indication that the location policy, the identity policy and the itinerary policy are satisfied.”, since the prior arts of Bisignani, Miliefsky and An fail to provide a timing scheme utilizing a calendar to track a first print associated with a next/second as a system itinerary event based on security toked information being physically handled by a user to determine location data with respect to devices connected within the network of the mobile system as required by the claim. 
	
12.	Therefore, whether taken individually or in combination therof, the prior arts of Bisignani, Miliefsky and An fails to explicitly teach the claimed limitation(s) as required by independent claim 1.



14.       It follows that claims 2-13 and 15 are then inherently allowable for depending on an allowable base claim.

15.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARRYL V DOTTIN/Examiner, Art Unit 2677